Citation Nr: 1120627	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a vallecular growth on the right side of throat with tonsillectomy (right throat disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel
INTRODUCTION

The Veteran had verified active duty from January 1971 to January 1973 and from January 1976 to January 1980 and active duty for training from July 1, 1975 to July 11, 1975.  

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a September 2005 rating decision which the RO, in pertinent part, denied entitlement to a rating in excess of 10 percent rating for the Veteran's right throat disability.  

In July 2009, the Veteran testified during a Travel Board hearing before the undersigned; a copy of the transcript is associated with the record.  

In a January 2010 decision, the Board, in pertinent part, affirmed the RO's denial of an increased rating for the Veteran's right throat disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted the parties' Joint Motion for Partial Remand (joint motion) and remanded that part of the Board's January 2010 decision, which denied entitlement to a rating in excess of 10 percent for the Veteran's right throat disability, for compliance with the joint motion.  The appeal with regard to the remaining issues was dismissed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

During the Travel Board hearing, the Veteran testified that his twelfth (hypoglossal) cranial nerve was cut and that he has difficulties speaking, reporting that after talking for a while he gets spasms on the right side of the neck.  The RO had evaluated the right throat disability as analogous to chronic laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6516, while the Board in its decision determined that, as the evidence showed impairment of the twelfth cranial nerve, the disability was more appropriately evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8212.  In the joint motion, the parties stated that the Board did not adequately discuss why the right throat disability was rated under Diagnostic Code 8212 and not some other diagnostic code(s).  

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

In light of the fact that the most recent examination was performed in August 2008 and of the Court's decision in Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings), the Board finds that remand for another examination to ascertain the current nature and severity of the Veteran's right throat disability is warranted.  The examiner will be asked to address the symptomatology to allow consideration of all potentially relevant rating criteria under 38 C.F.R. §§ 4.73, 4.97 and 124a.  Moreover, it is unclear whether there is surgical scarring.  If there is, then a separate rating for scarring also should be considered under the holding in Esteban v. Brown, 6 Vet. App. 259 (1994).

Prior to examination, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Central Texas VA Healthcare System, since May 18, 2007.  All records/responses received should be associated with the claims file.

2.  After completion of 1 above, schedule the Veteran for an ear, nose, and throat (ENT)/neurologic examination by an appropriate examiner, to ascertain the nature and severity of the Veteran's service-connected right throat disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions, including his testimony and the lay statements of record.  All appropriate tests and studies, to include magnetic resonance imaging and pulmonary function tests, if deemed necessary, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran's symptomatology is manifested by: (1) hoarseness, with inflammation of cords or mucous membrane, or with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy; (2) constant inability to speak above a whisper; (3) constant inability to communicate by speech; (4) difficulty swallowing; or (5) muscle spasms.  The examiner also should discuss whether the Veteran's symptoms approximate moderate or severe incomplete paralysis or complete paralysis of the twelfth (hypoglossal) cranial nerve (dependent upon loss of motor function of the tongue).  

In discussing the relevant clinical findings, the examiner should specifically note the presence of any scars; if present; whether any scars or lesions are deep, superficial, nonlinear, unstable, or painful, and, the length of each scar or lesion and the total area of the body and exposed area affected; and whether there is any visible or palpable tissue loss; gross distortion or asymmetry of the features of the head, face and neck (i.e., nose, chin, forehead, eyes (including eyelids), ears, cheeks, or lips).  If there is disfigurement or asymmetry, photographs should be taken and associated with the claims file.

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's increased rating claim, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) (2010).  VA should document its consideration of all appropriate diagnostic codes under 38 C.F.R. §§ 4.73, 4.97 and 124a, whether a separate rating for surgical scarring, pursuant to the decision in Esteban, cited to above, and whether "staged rating," pursuant to the decision in Hart, cited to above, are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand the Board intimates no opinion as to any ultimate outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


